Citation Nr: 1140429	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-38 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hepatitis C.

2.   Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for anxiety. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1984 to October 1985 and March 1986 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's application to reopen claims for service connection for hepatitis C, anxiety, and depression.

In her December 2007 substantive appeal (VA Form 9), the Veteran requested a video conference hearing at the RO before the Board.  However, she failed to report for the hearing, which had been scheduled for May 2010.  The Veteran's request for hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  In a July 2002 decision, the RO denied the Veteran's claims for service connection for hepatitis C, anxiety, and depression.

2.  None of the new evidence associated with the claims file since the July 2002 RO decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for hepatitis C, anxiety, and depression, or raises a reasonable possibility of substantiating the claim for service connection for hepatitis C, anxiety, and depression.


CONCLUSIONS OF LAW

1.  The RO's July 2002 decision, which denied the Veteran's claims for entitlement to service connection for hepatitis C, anxiety, and depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1100 (2011).

2.  As evidence received since the RO's July 2002 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for hepatitis C are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  As evidence received since the RO's July 2002 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for anxiety are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  As evidence received since the RO's July 2002 denial is not new and material, the criteria for reopening the Veteran's claim for service connection for depression are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen her claims for service connection for anxiety and depression was received in July 2006.  Her application to reopen a claim for hepatitis C was received in August 2006.  She was notified of the provisions of the VCAA by the RO in correspondence dated in August and October 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  Thereafter, the claims were reviewed and a statement of the case was issued in November 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in October 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of the August and October VCAA notice letters show that the RO identified the bases for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Board finds the notice requirements pertinent to the issues on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist her in obtaining evidence necessary to substantiate her claims during the course of this appeal.  The Board notes that service treatment records have been obtained and associated with her claims file. 

The Board notes that there are no VA or private treatment records within the file except for private treatment records relating to the diagnosis of hepatitis C.  In July 2006, the Veteran identified and returned a signed authorization form for Brentwood Hospital in July 2006.  In an August 2006 letter, the RO informed the Veteran that the signed authorization was not sufficient as a new form had been made to comply with current laws.  The letter requested the Veteran submit a new form so that the private treatment records could be obtained.  The Veteran did not submit the new form, and no private treatment records were received.  The Court has also held that VA's 'duty to assist is not always a one-way street.' Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence.

Furthermore, she has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate her claims, and she has been notified of VA's efforts to assist her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating her claims.


New and Material Evidence

In the July 2002 rating decision, the RO denied the Veteran's claims for service connection for hepatitis C, anxiety, and depression.  It was noted that service treatment records did not include a diagnosis of any of the claimed disorders, there were no records indicating that hepatitis C was due to service, and there was no current diagnosis of an acquired psychiatric disorder. 

Evidence of record considered with the July 2002 rating decision included service treatment records, statements from the Veteran, and private treatment records dated from June 2000 to July 2001 concerning the diagnosis and treatment of hepatitis C. 

In July 2006, the Veteran filed an application to reopen the previously denied claims of service connection for a psychiatric disorder, and in August 2006, she filed to reopen a claim for service connection for hepatitis C.  This appeal arises from the RO's December 2006 denial to reopen the Veteran's claims for entitlement to service connection for hepatitis C, anxiety, and depression.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the last final denial of the claim was the July 2002 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the July 2002 denial includes statements from the Veteran and her representative.  

Some of the additionally received evidence is "new" in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is "material" for purposes of reopening the claim for service connection for hepatitis C, anxiety, and/or depression.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the July 2002 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claims.  

In July 2002, the claim for service connection for hepatitis C was denied as there was no nexus between a post-service diagnosis of hepatitis C and active service.   The evidence added to the record since July 2002 also does not include competent evidence that the Veteran has a diagnosis of hepatitis C related to service, which was the basis for the prior determination.  Although the Veteran has made the claim that she has hepatitis C related to service, she has not been shown to be competent to make a diagnosis of such medical complexity.  Regardless, the basis for the last final denial was a finding that there was no current nexus between hepatitis C and active service.  That fact remains.  

In July 2002, the claims for service connection for anxiety and depression were denied as there was no current diagnosis of an acquired psychiatric disorder and no evidence of a psychiatric disorder in service.  The claims file seems to indicate a current psychiatric diagnosis through a medication list and list of private physicians provided by the Veteran prior to the July 2002 denial.  However, although requested, the Veteran did not provide authorizations to obtain the private treatment records nor has she submitted any private treatment records relating to psychiatric treatment or a psychiatric diagnosis.  The evidence added to the record since July 2002 also does not include competent evidence that the Veteran has a diagnosis of an acquired psychiatric disorder, which was the basis for the prior determination.  The Board also notes that the Veteran's representative argued in his October 2011 Informal Hearing Presentation that the Veteran's service treatment records indicate that she underwent drug and alcohol dependency treatment in 1990 (two years after separation from service) and that this may indicate a stressful event in-service; however, as stated previously, there is no indication that the Veteran has a current diagnosis of a psychiatric disorder.  Although the Veteran has made the claim that she has anxiety and depression, she has not been shown to be competent to make a diagnosis of such medical complexity.  Regardless, the basis for the last final denial was a finding that there was no current diagnosis of an acquired psychiatric disorder.  That fact remains.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for hepatitis C, anxiety, and depression has not been received.  As such, the requirements for reopening the claims are not met, and the July 2002 denial of the claims for service connection for hepatitis C, anxiety, and depression remains final.  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for hepatitis C; the appeal is denied.

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for anxiety; the appeal is denied. 

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression; the appeal is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


